Per Curiam.

The result by the trial justice is not satisfactory. The evidence with reference to the nature of the services rendered by the plaintiff and the conditions attached to her employment are not satisfactorily disclosed by the evidence. Therefore, justice dictates that there should be a retrial of the cause in order that more direct and convincing proof upon those questions may be presented.
Present: Fbeedman, P. J.; MacLean and Leventbitt, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.